Citation Nr: 0018330	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for lupus.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active service from January 1981 to 
January 1984.  Her military records also indicate periods of 
active duty for training with the Army National Guard from 
June 16 to June 30 in 1984; from June 15 to June 29, from 
July 18 to July 19, from August 5 to August 9, and from 
August 12 to August 16 in 1985; from July 11 to July 26 in 
1986; from June 7 to June 21 and from June 11 to June 25 in 
1988; and from January 16 to January 27 in 1989.  The record 
also indicates that she was in the National Guard until 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  As indicated in the testimony 
from her April 2000 VA videoconference hearing, the veteran 
has claimed that her bilateral hip disorder, migraine 
headaches, bilateral knee disorder, and lumbar spine disorder 
were incurred as secondary to her lupus.  However, in view of 
the Board's disposition of the veteran's claim for service 
connection for lupus, the remaining claims will be treated 
only on a direct service connection basis in this decision.



FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current lupus and service.

2.  There is no competent medical evidence of a nexus between 
a current bilateral hip disorder and service.

3.  There is no competent medical evidence of a nexus between 
current migraine headaches and service.

4.  There is no competent medical evidence of a nexus between 
a current lumbar spine disorder and service.

5.  There is no competent medical evidence showing a current 
bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for lupus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
bilateral hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
migraine headaches is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
lumbar spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including systemic lupus erythematosus and 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  However, these statutory presumptions will 
only apply to periods of service of at least 90 days.  38 
U.S.C.A. 1112(a) (West 1991).

It should also be noted that certain presumptions, such as 
the above-mentioned presumption relating to certain disease 
and disabilities (38 C.F.R. § 3.307, 3.309), the presumption 
of soundness (38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304 (1999)) and the presumption of aggravation (38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999)), apply only to 
periods of active military service.  Inactive duty training 
or active duty for training are not active military service 
unless the individual was disabled or died from a disease or 
injury, respectively, incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The Board has reviewed the service medical records from the 
veteran's period of active duty service and observes that 
these records contain no evidence of complaints of, or 
treatment for, lupus.  In July 1990, the veteran was 
evaluated by K. Shenberger, M.D., for the possibility of 
lupus.  Dr. Shenberger indicated that the veteran "certainly 
has a syndrome that sounds like lupus although I'm not sure 
she has enough criteria yet to definitely diagnose it."  
However, in a treatment record dated in August 1991, Dr. 
Shenberger indicated that he believed that the veteran did 
have lupus and should be treated as such.  Subsequent private 
treatment records show treatment for this disorder, but none 
of the veteran's treatment providers has linked this disorder 
with any incident of service.  In a State Employees' 
Retirement System Medical Report signed by one of the 
veteran's physicians in January 1991, it was noted that the 
veteran had a history of mild anemia since September 1989 
which was thought to be secondary to heavy menstrual flow and 
that she developed progressive tiredness and weakness, 
headache, arthralgia, and joint stiffness beginning in 
February 1990 along with fever and chills.  She reportedly 
was initially seen for thrombocytopenia; however, after 
extensive work-up, a diagnosis of systemic lupus 
erythematosus was made.  It was noted that she had had a 
fairly good response with chemotherapy and Prednisone, but 
continued with intermittent bouts of joint pain and fatigue 
as well as ophthalmologic problems.  The report of the 
veteran's October 1997 VA examination indicates that lupus 
was first diagnosed in 1989, as reported by the veteran, and 
contains a diagnosis of systemic lupus erythematous.  
However, she has also testified that a confirmed diagnosis of 
lupus was first made in 1990 and this is confirmed by the 
medical evidence of record.

In September 1981, during service, the veteran complained of 
right groin pain lasting for eight months, but an examination 
revealed full range of motion of the right hip.  In August 
1982, the veteran underwent x-rays to rule out arthritis of 
both hips; the x-rays revealed no significant abnormalities.  
A July 1992 record from Dr. Shenberger indicates that the 
veteran had pain with flexion and rotation of the left hip, 
but no diagnosis was provided for the veteran's hip pain.  A 
radiological study of the left hip performed at the 
Williamsport Hospital and Medical Center in Williamsport, 
Pennsylvania in December 1993 revealed development of 
"rather severe aseptic necrosis of the left femoral head 
since June 1992."  In January 1994, the veteran was treated 
by Dr. Mark A. Rackish for left hip pain of approximately two 
years duration and was diagnosed with avascular necrosis, and 
she underwent a left total hip replacement in February 1994.  
Also, a July 1997 record from the Kentucky State Reformatory 
indicates that the veteran had avascular necrosis of the 
right femoral head.  During her October 1997 VA examination, 
the veteran complained of left groin pain beginning in 1989; 
the diagnosis was bilateral avascular necrosis of the hips, 
status post surgery of the left hip in 1994 "per patient."  
None of the veteran's examiners, however, has related a 
disorder of either hip to any incident of service.

The veteran was treated for headaches during service in 
October 1982; at that time, she reported no history of 
migraine headaches, and the assessment was headaches 
secondary to sinusitis.  She also complained of headaches 
with vomiting in December 1982.  In October 1983, the veteran 
was again treated for complaints of headaches, and an 
assessment of tension headaches was rendered.  During a March 
1984 VA examination, the veteran complained of headaches, 
with "something floating" in the right eye, but no 
pertinent diagnosis was rendered.  A June 1989 National Guard 
medical record indicates that the veteran reported a history 
of migraine headaches for a year, and an individual sick slip 
from that date contains a notation of migraine cephalalgia.  
Indeed, the veteran has testified at a hearing at the RO in 
June 1989 that she started having migraine headaches around 
1988 and up until the time that the diagnosis of lupus was 
made.  Indeed, the veteran was diagnosed with migraine 
headaches during emergency room admissions at Muncy Valley 
Hospital in Muncy, Pennsylvania in October and December of 
1988.  An October 1994 private treatment record indicates 
that the veteran was treated with Zoloft for migraine 
headaches.  During her October 1997 VA examination, the 
veteran reported that she was first treated for migraine 
headaches in 1985.  The pertinent diagnosis was a history of 
migraine headaches, now asymptomatic.

During service, in September 1981, the veteran was treated 
for complaints of dull pain progressing up the spine through 
the neck.  Subsequently, the veteran complained of extreme 
back pain during a March 1984 VA examination.  The 
examination revealed "some tenderness in the left 
paraspinous muscles in the lumbar area with some tenderness 
directly over the lumbosacral junction," but the examiner 
noted full range of motion and rendered no diagnosis with 
regard to the back.  Records from Michael Jones, M.D., 
beginning in February 1992, indicate that the veteran was 
treated for complaints of back pain.  A March 1995 
examination by David A. Petruska, M.D., revealed back flexion 
limited to 20 degrees and extension limited to zero degrees.  
Dr. Petruska indicated that the veteran's x-rays of the lower 
lumbar spine revealed no abnormalities and that she had "a 
very curious constellation of symptomatology."  An April 
1995 letter from Dr. Petruska indicates that the veteran 
underwent a right L4-L5 diskectomy earlier in that month.  X-
rays of the lumbar spine performed at Baptist Hospital East 
in Louisville in July 1997 revealed mild disc space narrowing 
at the L4-L5 level.  The report of the veteran's October 1997 
VA examination indicates a history of lumbar spine surgery in 
1985 for a back disorder that started in 1981.  The diagnosis 
was a history of degenerative joint disease of the 
lumbosacral spine, status post microdiscectomy in April 1985 
"per patient."  X-rays showed early degenerative changes at 
L4-L5.

In August 1982, during service, the veteran underwent x-rays 
to rule out arthritis of both knees; the x-rays revealed no 
significant abnormalities.  She complained of bilateral knee 
pain again in October 1982, and the assessment was 
arthralgia.  During her July 1984 VA orthopedic examination, 
the veteran complained of painful knees in damp weather or 
with excess walking or climbing, and an assessment of mild 
chondromalacia patella, by history, was rendered.  However, 
full range of motion of the knees was shown upon examination, 
and x-rays from July 1984 revealed no abnormalities of the 
knees.  A July 1986 National Guard record indicates that the 
veteran sustained an injury to the left knee, diagnosed as 
pes anserinus bursitis.  However, x-rays from the same month 
were normal, and a quadrennial National Guard examination 
from November 1987 revealed no knee abnormalities.  During 
her October 1997 VA examination, the veteran complained of 
bilateral knee pain since 1983, but the examination revealed 
full range of motion of both knees without pain, and x-rays 
were negative.  The examiner rendered a diagnosis of a 
history of bilateral knee pain, currently asymptomatic, and 
indicated that there was "insufficient clinical evidence of 
acute or chronic residuals thereof."

In this case, the Board acknowledges that the veteran 
currently suffers from lupus, a bilateral hip disorder, 
migraine headaches, and a lumbar spine disorder.  However, 
there is no competent medical evidence of a nexus between any 
of these disorders and service.  Specifically, there is no 
competent medical evidence showing that these disorders 
developed due to a disease or injury resulting from a period 
of active duty or active duty for training, or an injury 
resulting from a period of inactive duty training.  See 
38 C.F.R. § 3.6(a) (1999).  There is also no medical evidence 
of lupus or arthritis within one year following active 
military service.  The fact that the veteran was diagnosed 
with lupus in 1990 while still in the Guard does not mean 
that she is entitled to service connection for this 
condition.

With regard to the veteran's claimed bilateral knee disorder, 
the Board observes that she complained of this disorder 
during her July 1984 VA orthopedic examination and her 
October 1997 VA examination.  However, neither examination, 
including x-rays, revealed objective evidence of a current 
knee disorder.  The Board would also point out that the noted 
1986 left knee injury appears to have been acute and 
transitory, given the negative results of a National Guard 
examination conducted in 1987 and the October 1997 VA 
examination.  Overall, the medical evidence of record does 
not suggest the existence of a current bilateral knee 
disorder.

After a thorough review of the evidence of record, the Board 
concludes that there is no competent medical evidence that 
the claimed disabilities at issue developed during a period 
of active duty or any applicable presumptive period, or that 
they are otherwise related to the veteran's subsequent active 
duty for training or any inactive duty training with the 
National Guard.  The veteran appears, in her substantive 
appeal, to argue that since she had continuous enlistment in 
a branch of the Armed Forces through 1996, service connection 
should be established for disabilities diagnosed during her 
enlistment regardless of whether the diagnoses were made 
while she was in the active Army or in the National Guard.  
However, as noted above, a veteran whose service consists of 
active duty for training is not entitled to service 
connection for a disease or injury solely because disease or 
injury was incurred or diagnosed during an enlistment period, 
unless that disease or injury caused disability or death 
during full-time duty for training purposes, or resulted from 
such duty.  See 38 U.S.C.A. § 101(2), (22), (24).  In other 
words, the enlistment period is not considered for purposes 
of establishing entitlement to service connection.  Rather, 
only disability incurred during the periods of actual and 
official training duty may be service-connected.

Indeed, the only evidence of record supporting the veteran's 
claims is the lay evidence of record, including the testimony 
from her June 1998 RO hearing and her April 2000 
videoconference hearing before the undersigned member of the 
Board.  However, the veteran has not been shown to possess 
the medical expertise necessary to render a diagnosis or to 
establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for 
service connection for lupus, a bilateral hip disorder, 
migraine headaches, a lumbar spine disorder, and a bilateral 
knee disorder, these claims must be denied as not well 
grounded.  In denying these claims as not well grounded, the 
Board observes that it is denying these claims on the same 
basis as the RO in the appealed rating decision.  Since the 
veteran's claims for service connection are not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support her claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

During her April 2000 VA videoconference hearing, the veteran 
indicated that she would be submitting evidence from a 
private doctor in support of her appeal, but, while the Board 
allowed the veteran a 60 day period in which to submit 
additional evidence, no such evidence has been received by 
the Board.  In this regard, the Board would point out that 
the VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence needed to complete her 
application for service connection when the VA is aware of 
the existence of relevant evidence.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also Robinette 
v. Brown, 8 Vet. App. at 77-78.  Essentially, the veteran 
needs competent medical evidence showing that she suffers 
from each of her claimed disorders and that there exists a 
nexus between each such disorder and service.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for lupus is denied. 

A well-grounded claim not having been submitted, entitlement 
to service connection for a bilateral hip disorder.

A well-grounded claim not having been submitted, entitlement 
to service connection for migraine headaches is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a lumbar spine disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a bilateral knee disorder is 
denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



